UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6568


RAYMOND L. CARTER, JR., a/k/a Raymond Lewis Carter, Jr.,

                      Petitioner – Appellant,

          v.

WARDEN OF PERRY CORRECTIONAL INSTITUTION,

                      Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA,

                      Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (4:10-cv-03167-JFA)


Submitted:   September 13, 2011       Decided:   September 15, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond L. Carter, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond L. Carter, Jr., seeks to appeal the district

court’s    order     accepting     the    recommendation      of     the    magistrate

judge, treating his Fed. R. Civ. P. 60(b) motion as a successive

28   U.S.C.    § 2254     (2006)   petition,      and    dismissing        it    on    that

basis.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).       A    certificate     of    appealability       will    not       issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).               When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district      court’s     assessment      of    the    constitutional       claims      is

debatable     or     wrong.      Slack    v.    McDaniel,     529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at   484-85.         We   have   independently         reviewed     the    record      and

conclude      that    Carter     has     not    made    the   requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

                                           2
              Additionally,      we    construe      Carter’s    notice       of   appeal

and   informal      brief   as    an    application      to     file    a     second      or

successive § 2254 petition.                United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003).               In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either: (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously     discoverable       by     due    diligence,       that    would      be

sufficient to establish by clear and convincing evidence that,

but   for    constitutional       error,      no   reasonable     factfinder        would

have found the petitioner guilty of the offense.                              28 U.S.C.

§ 2244(b)(2) (2006).            Carter’s claims do not satisfy either of

these    criteria.        Therefore,     we    deny    authorization          to   file    a

successive § 2254 petition.

              We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented    in     the     materials

before      the   court   and    argument      would   not     aid   the      decisional

process.



                                                                               DISMISSED




                                           3